11TH COURT OF APPEALS
                                   EASTLAND, TEXAS
                                       JUDGMENT
Lindsey Wayne Trueblood,                              * From the 42nd District
                                                        Court of Taylor County,
                                                        Trial Court No. 25033A.

Vs. No. 11-14-00059-CR                                * March 14, 2014

The State of Texas,                                   * Per Curiam Memorandum Opinion
                                                        (Panel consists of: Wright, C.J.,
                                                        Willson, J., and Bailey, J.)

      This court has considered Lindsey Wayne Trueblood’s motion to dismiss his
appeal and concludes that the motion should be granted. Therefore, in accordance
with this court’s opinion, the appeal is dismissed.